Citation Nr: 0705957	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  96-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision of the Providence, Rhode Island, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 1996, the veteran was afforded a hearing before a 
Hearing Officer at the RO.  In July 1998, he was afforded a 
Board hearing at the RO.  In addition, in June 2003, the 
veteran was afforded a videoconference hearing before an 
Acting Veterans Law Judge.  Transcripts of the hearings are 
of record.  

The Board Member who presided at the July 1998 hearing and 
the Acting Veterans Law Judge who presided at the June 2003 
hearing are no longer employed by the Board.  In a November 
2006 letter, the Board informed the veteran of his options 
for another Board hearing at that the Board would assume that 
he did not desire another Board hearing if he did not respond 
to the letter within 30 days.  The veteran did not respond to 
the letter.

When the case was most recently before the Board in November 
2003, it was remanded for further development.  It has since 
been returned to the Board for further appellate action.

The Board also notes that in his October 2006 informal 
hearing presentation, the veteran's representative has raised 
the issues of service connection for bipolar disorder, 
generalized mood disorder, depression, and dysthymia, whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for schizophrenia, 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of head 
trauma.  These matters are referred to the originating agency 
for the appropriate action.




FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA, to include notice that he 
should submit all pertinent evidence in his possession, by 
letter mailed in May 2004.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in the May 2006 
supplemental statement of the case.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in May 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2006), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran contends that service connection is warranted for 
PTSD because he developed this disorder as a result of being 
exposed to mortar attacks while in Vietnam and being present 
when an explosive shell detonated in his barracks.  

The Board notes that there is conflicting evidence as to 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD.  Supportive of his claim are outpatient treatment 
records from the New Bedford Vet Center and the Brockton VA 
Medical Center showing that the veteran was diagnosed with 
PTSD and has attended PTSD therapy groups since February 
1995.  On the other hand, the veteran has been provided eight 
VA psychiatric examinations since January 1973 that have not 
disclosed the presence of PTSD.

The Board finds that the Vet Center and VA Medical Center 
treatment records are of limited probative value.  While the 
veteran has been treated for PTSD and has attended counseling 
sessions, the Board notes that the treating health care 
providers did not review the veteran's pertinent medical 
history, including service records, and their diagnoses were 
based on the his recitation of history.  The Board notes that 
it is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD are the examination 
reports of the veteran's eight VA examinations, most of all 
his recent examination in January 2006 that was conducted by 
a panel of psychiatrists.  After reviewing the entire claims 
folder, including the veteran's service medical records, and 
administering psychological tests, the two January 2006 VA 
examiners diagnosed the veteran with a bipolar disorder, an 
unspecified cognitive disorder, and a nonspecified 
personality disorder.  They properly supported their 
conclusion by noting that the veteran met the criteria for 
PTSD according to his self-report, but did not endorse the 
same symptoms during his interview.  He denied experiencing 
flashbacks, specific avoidance behavior, and nightmares 
related to military trauma.  The examiners noted that the 
veteran's claimed PTSD symptoms were also symptoms of a 
bipolar mood disorder and his claims folder included reports 
of multiple past evaluations that had failed to elicit PTSD 
specific phenomena.  They concluded that it was less likely 
than not that the veteran's symptoms were related to PTSD and 
that a diagnosis of PTSD was not sustained by the results of 
the examination.  

The Board notes that while the veteran has repeatedly 
testified that he was diagnosed with PTSD by a private 
psychologist, Dr. S., the record contains a March 1984 
initial examination conducted by Dr. S. noting that the 
veteran was diagnosed with reactive depression and a 
narcissistic personality disorder.  Dr. S. also provided a 
December 1999 letter to VA stating that he has never treated 
the veteran for PTSD and that none of his sessions with the 
veteran touched upon his military history.  

The Board recognizes that the veteran might sincerely believe 
that he meets the criteria for a diagnosis of PTSD; however, 
as a lay person, his is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


